362 B.R. 620 (2007)
In re Jonathan T. VANMANEN, Debtor.
No. 06-20689.
United States Bankruptcy Court, W.D. New York.
March 1, 2007.
*621 Mark E. Lewis, Buffalo, NY, for Debtor.
George M. Reiber, Rochester, NY, trustee.

DECISION & ORDER
JOHN C. NINFO, II, Bankruptcy Judge.

BACKGROUND
On May 3, 2006, Jonathan T. Vanmanen (the "Debtor") filed a petition initiating a Chapter 13 case, and George M. Reiber, Esq. (the "Trustee") was appointed as his Chapter 13 Trustee.
The Debtor filed a Chapter 13 Plan (the "Plan") which provided, pursuant to that portion of Section 1325(a)(9) that has become known as the "Hanging Paragraph, that the claim of Ford Motor Credit Company" ("FMCC"), secured by a 2005 Ford Explorer (the "Explorer"), was to be treated as an allowed secured claim in the amount of $29,402.00. This amount represented the amount the Debtor believed was due on the "Retail Installment Contract" he entered into when he purchased the Explorer, even though the Debtor's schedules indicated that he believed that the retail value of the Explorer was only $16,765.00. The Plan further provided that the allowed secured claim of $29,402.00 was to be paid with interest, in equal monthly installments through the Plan.[1]
On October 6, 2006, the Trustee filed a Motion (the "Valuation Motion") which requested that the Court, pursuant to Section 506(a)(1), determine that FMCC had an allowed secured claim for the $19,525.00 August NADA Guide retail value of the Explorer and an unsecured claim for the balance of the FMCC Secured Claim. The Valuation Motion asserted that: (1) the Debtor purchased the used Explorer on July 2, 2005 for his personal use from Fairport Ford ("Fairport Ford"), which was within 910 days of the filing of his petition; (2) in connection with his purchase, he traded in a 2004 Volkswagen Jetta (the "Jetta"), which was valued at $18,000.00 on the Retail Installment Contract[2]; (3) at the time he traded in the Jetta, it was subject to a lien in favor of Fifth Third Bank that was owed $20,221.00; (4) the Retail Installment Contract indicated that the initial cash price for the Explorer was $35,959.32, even though the July 2005 NADA Guide indicated that the manufacturer's suggested retail price for a new Explorer was only $31,800.00; (5) the combination of the fact that the Retail Installment Contract indicated that the lien paid off on the Jetta exceeded its value and the marked-up sale price for the Explorer indicated that the Debtor had substantial negative equity in the Jetta that was refinanced as one of the transactions evidenced by the Retail Installment Contract so that the amount due to FMCC could be paid and a lien release obtained; (6) although the Retail Installment Contract granted the holder a security interest in the Explorer for the entire amount financed, because the FMCC Secured Claim included rolled-in and refinanced debt, FMCC did not have a purchase money security interest for that portion of the debt, and, therefore, for all of the debt included in the FMCC Secured Claim, as specifically required by the Section 1325(a)(9) Hanging Paragraph; and *622 (7) because FMCC had a purchase money security interest for only a portion and not all of the debt included in the FMCC Secured Claim, the exception set forth in the Section 1325(a)(9) Hanging Paragraph did not apply, and the FMCC Secured Claim was subject to the cram-down and bifurcation provisions of Section 506(a)(1).[3]
On October 12, 2006, FMCC filed Opposition to the Valuation Motion.
The Trustee filed similar valuation motions in other Chapter 13 cases involving secured claims filed by a number of other motor vehicle financers (these creditors, along with FMCC, will be referred to collectively as the "Motor Vehicle Finance Group").[4]
The Court conducted hearings on October 18, 2006 and November 15, 2006 at which time it heard the oral arguments of the Trustee and attorneys for a number of the Motor Vehicle Finance Group, including the attorneys for FMCC.
On December 22, 2006, the Court issued a Decision & Order in In re Peaslee, 358 B.R. 545 (Bankr.W.D.N.Y.2006) ("Peaslee"). In Peaslee, a copy of which is attached,[*] the Court found that Section 506(a)(1), rather than the Section 1325(a)(9) Hanging Paragraph, governs the treatment of the secured claim of a motor vehicle financer, even though the debtor has purchased a replacement motor vehicle within 910 days of the filing of their petition for personal use, where: (1) it is shown that the secured claim includes amounts loaned to the debtor to pay off the debtor's negative equity in a trade-in vehicle, not to pay any part of the actual purchase price of the replacement vehicle, so that not all of the debt included in the secured claim is secured by a purchase money security interest; and (2) the Court, on all of the facts and circumstances presented in these refinancing of negative equity cases, in the exercise of its discretion, as specifically provided for by Section 9-103(h) of the New York Uniform Commercial Code, determined that a transformation rather than a dual status rule would be in the best interests of all of the parties and the Bankruptcy System.
On January 10, 2007, the Court issued a Decision & Order in In re Jackson, 358 B.R. 560 (Bankr.W.D.N.Y.2007) ("Jackson"). In Jackson, a copy of which is attached,[**] the Court found that: (1) where the applicable retail installment *623 contract did not itself indicate that negative equity had been refinanced, any interested party objecting to a motor vehicle financer's secured claim receiving treatment under that Section 1325(a)(9) Hanging Paragraph had the initial burden to demonstrate that the secured claim included debt that was not secured by a purchase money security interest; (2) the objecting party could utilize the appropriate NADA Guide value to meet their initial burden of proof as to the trade-in value of a trade-in vehicle, the retail value of a used replacement vehicle, or manufacturer's suggested retail price of a new replacement vehicle; (3) notwithstanding a determination by the Court that an interested party using NADA Guide values may have met their initial burden of proof to demonstrate the refinancing of negative equity, so that a motor vehicle financer's secured claim included debt that was not secured by a purchase money security interest, the motor vehicle financer always retained the right to demonstrate that in fact no negative equity in the trade-in vehicle was refinanced and to request a hearing for the Court to make that determination; and (4) in the event that the Court determined that the allowed secured claim of a motor vehicle financer was to be treated under Section 506(a)(1), the motor vehicle financer always retained the right to dispute any alleged retail value for the vehicle in question, and to request a hearing for the Court to determine the actual retail value.[5]

DISCUSSION
In this case, this Court finds that the Trustee has met his initial burden of proof to demonstrate to the Court's satisfaction that the two separate financial transactions evidenced by the applicable Retail Installment Contract included the separate transaction where Fairport Ford loaned the Debtor money to refinance the negative equity he had in the Jetta for the following reasons:
1. The lien on the Jetta that was paid off was in excess of the trade-in allowance and the overall price paid by the Debtor for the Explorer was greater than its manufacturer's suggested retail price. These facts indicate that the Debtor in fact had significant negative equity in the Jetta.

CONCLUSION
Subject to the right of FMCC to request a hearing by March 12, 2007 on the issues of whether negative equity was refinanced or to determine the retail value of the Explorer, for the reasons set forth in Peaslee'[6] and Jackson, pursuant to Section 506(a)(1), FMCC shall have an allowed secured claim of $19,525.00, reduced by any payments received in the Vanmanen Case, to be paid in equal monthly payments together with the applicable Till rate of interest, to be set forth in the Confirmation Order presented to the Court by the Trustee, and an unsecured claim for $8,436.00.
IT IS SO ORDERED.
NOTES
[1]  On May 18, 2006, FMCC filed a secured claim (the "FMCC Secured Claim") in the amount of $27,961.20.
[2]  The Retail Installment Contract was later assigned to FMCC.
[3]  Section 506 provides, in part, that:

(a)(1) An allowed claim of a creditor secured by a lien on property in which the estate has an interest, or that is subject to setoff under section 553 of this title, is a secured claim to the extent of the value of such creditor's interest in the estate's interest in such property, or to the extent of the amount subject to setoff, as the case may be, and is an unsecured claim to the extent that the value of such creditor's interest or the amount so subject to setoff is less than the amount of such allowed claim. Such value shall be determined in light of the purpose of the valuation and of the proposed disposition or use of such property, and in conjunction with any hearing on such disposition or use or on a plan affecting such creditor's interest.
11 U.S.C. § 506 (2006).
[4]  The Trustee initially filed objections to confirmation in the cases where he believed that because of the roll-in and refinance of negative equity, the Section 1325(a)(9) Hanging Paragraph did not apply, even though the respective debtor's plan provided for treatment of the secured claim under the Section 1325(a)(9) Hanging Paragraph. It was at the Court's suggestion that the Trustee filed the valuation motions in order to insure that the respective members of the Motor Vehicle Finance Group received clear and detailed notice of the Trustee's position and so the motions could then be set down for consolidated oral arguments.
[*]  [Editor's Note: Attachment omitted by publisher for publication purposes.]
[**]  [Editor's Note: Attachment omitted by publisher for publication purposes.]
[5]  These findings, numbered (3) and (4), were primarily to address the Court's determinations in the ten other cases it had on reserve when Peaslee and Jackson were decided, including this case. Jackson also indicated that in the future these refinancing of negative equity cases would be addressed in connection with objections to confirmation when any response by a motor vehicle financer should address whether it requests a hearing on negative equity or retail value.
[6]  The position and principal arguments asserted by FMCC were addressed in Peaslee.